Citation Nr: 0820109	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  He died in August 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In June 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's service-connected 
peripheral neuropathy contributed to his cause of death.  
Particularly, she believes that the June 2004 fall which 
caused his quadriplegia was due to his service-connected 
bilateral lower extremity disabilities.  There are two death 
certificates of record, each noting the August 2005 date of 
death, but listing different causes of death.  The first 
certificate lists the following: sepsis - recent fungal 
infection; respiratory failure/pneumonia; coronary artery 
disease with congestive heart failure; and, quadriplegia.  
The second certificate lists: sequelae of quadriplegia; 
fractures of first and second cervical vertebrae; blunt 
impact to head.  


The record shows that in June 2004, while the veteran was 
hiking at a campground in Tennessee, he had a syncopal 
episode and fell, breaking two vertebrae in his cervical 
spine (the neck) and resulting in quadriplegia.  Respiratory 
arrest was noted by the responding paramedics.  He was 
treated at a University of Tennessee medical facility and 
then transferred to the Tampa VAMC.  Apparently due to 
methicillin resistant staphylococcus aureus sepsis, he was 
placed on a ventilator.  Records from the Tennessee facility 
are not of record.  Also, the only VA clinical records in the 
file are dated on June 2, 2004 (at the time of the initial 
admission), and in August 2005, noting his death.  Those last 
records infer that the veteran never left the hospital in 
June 2004.  These outstanding records must be obtained in 
order for the record to be complete.

Once the record is complete, a medical opinion must be sought 
as to whether the veteran's service-connected lower extremity 
disabilities contributed to his death.  No such opinion has 
been sought as of yet.  It is necessary in this case, 
however, under 38 C.F.R. § 3.159(c)(4) (2007), as the 
evidence indicates that there may be an association.  In her 
June 2006 notice of disagreement, the appellant submitted 
medical treatise evidence that suggests that neuropathy can 
have dramatic effects on blood flow to the brain and other 
major organs, essentially implying that the veteran's 
syncopal episode may have been caused by his neuropathy.  
While this evidence is too lacking in specificity regarding 
the veteran's particular circumstances to support a decision 
on the merits, it does properly raise the possibility of a 
nexus.  The file must be reviewed for an opinion on the 
matter.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request that the appellant provide the 
name of the University of Tennessee 
facility at which the veteran received 
emergency treatment in conjunction with 
his May or June 2004 accident at the 
Tennessee campground. After such 
information is received, obtain all 
outstanding treatment records from the 
University of Tennessee medical facility 
which provided him with emergency care.  
Also, obtain the veteran's VA treatment 
records, from May 2004 forward, 
specifically from the Tampa VAMC.

2.  After the outstanding treatment 
records are secured, to include the 
veteran's terminal records from VA, 
forward the veteran's claims folder to a 
neurologist for an opinion.  The 
specialist is requested to review the 
claims folder in order to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the veteran's 
service-connected bilateral peripheral 
neuropathy of the lower extremities 
contributed to the cause of his death, as 
noted on two separate death certificates.  
The neurologist is asked to comment on the 
WebMD information provided by the 
appellant in her June 2006 notice of 
disagreement.  

The neurologist must be advised that a 
rationale for any opinion expressed is 
required.  The term "as likely as not" 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the proposition as it is to find against 
it.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



